Citation Nr: 0807784	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  98-03 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, 
including acne vulgaris and chloracne.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966, December 1990 to May 1991, February 1992 to May 
1992, and June 2003 to June 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York. 

In October 2003 and March 2006 the Board remanded the issue 
on appeal to the RO, via the Appeals Management Center (AMC), 
for further development. 

The Board notes that during the pendency of the appeal a June 
2007 RO rating decision granted service connection for 
hypertension; therefore, the a full grant of the benefits 
sought on appeal was given and that issue is no longer before 
the Board. 


FINDING OF FACT

The veteran currently is diagnosed with chloracne that is due 
to the exposure to herbicides or other event or incident of 
his active service.  


CONCLUSION OF LAW

The veteran's skin disability due to disease or injury that 
was incurred in or aggravated by active service or may be 
presumed to have been due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The veteran's service record shows that he served in the 
Republic of Vietnam during the Vietnam era.  Thus, it is 
presumed that he was exposed to Agent Orange.

If a veteran was exposed to a herbicide agent during active 
service, chloracne or other acne form diseases consistent 
with chloracne shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

In March 1993 the veteran had a Persian Gulf Registry 
examination, the Board notes that the veteran was stationed 
in Saudi Arabia, Kuwait, and Iraq for four mouths from 
December 1990 until April 1991.  The veteran was exposed to 
fumes and smoke constantly for six weeks in April 1991.  It 
was noted in the veteran's past history that he alleged Agent 
Orange exposure. 

In April 1995 the veteran had an Agent Orange examination.  
It was noted that the veteran was not involved in handling or 
spraying Agent Orange; however, he was in sprayed area and 
was not sure of exposure to other herbicides and was not 
directly sprayed with Agent Orange but probably ate food and 
drink that could have been contaminated.  It was also noted 
that the veteran had 365 number of exposures. It was noted 
that the veteran's skin was normal. 

At the veteran's May 2004 VA examination he had several, 
scattered inflammatory papules across the face and neck, on 
his back, and behind his ear.  Approximately 10 percent of 
his face and neck were affected.  There were no deep inflamed 
modules or pus filled cysts; however, there were some 
scattered pustules on his checks bilaterally.  In addition, 
the patient also has multiple scattered inflammatory pustules 
and papules on the midline of his chest, sternal, area. 

The examiner stated that the veteran's acne was consistent 
with chloracne given his exposure in Vietnam, which the rash 
started afterwards. 

At the veteran's March 2007 VA examination he recalled that 
in 1967 he had pimples and bumps on his face, scalp, neck, 
upper chest, and upper back. Some lesions would get large and 
itchy and then would drain and leave little marks and scars 
and he still gets new lesions.  Examination revealed small 
nodules and cystic lesions in the beard and neck area with 
few on the face, small inflammatory papules on the central 
chest, and small inflammatory papules diffusely on the entire 
back.  There was minimal to no comedomal changes.  
Approximately 30 to 40 percent of the exposed areas were 
affected, approximately 30 to 40 percent of the entire body 
was affected, and there was no significant scarring.  

The examiner diagnosed the veteran with acneiform eruption.  
The examiner opined that it was as likely as not that the 
veteran's skin condition was caused by or aggravated by his 
service, likely due to Agent Orange exposure.  He went on to 
opine that though the veteran did not have much comedomal 
lesions, the hallmark of classic chloracne,  he did have 
nodular lesions on his neck and the extended involvement and 
it is known that inflammatory lesions may also be seen in 
later states of chloracne.  The examiner noted that the 
claims file was reviewed. 

In May 2007 the veteran's private physician stated that there 
was acne all over the veteran's neck for more then 45 years 
and that it was getting worse and not responding to any 
conventional treatment.  He stated that the veteran was seen 
by dermatology; however, no one seemed to know the source of 
the problem or why he didn't respond to conventional 
management.  The veteran reported that he was in the heaviest 
sprayed place in Vietnam and the private physician stated 
that he considered that may be related to the effects of the 
sprays. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board also notes that the veteran has been diagnosed with 
acneiform eruption, an acne form disease consistent with 
chloracne.  However, under 38 C.F.R. § 3.307(a)(6)(ii) 
chloracne or other acne form disease consistent with 
chloracne has to become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military 
service.  There is no medical evidence that this is the case 
therefore, presumptive service connection pursuant to 38 
C.F.R. § 3.317 is not warranted.

However, notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, at 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

In addition, when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

The Board finds that after careful review of the veteran's VA 
examinations and private physician's report his acneiform 
eruption is due to service.  Specifically, the March 2007 VA 
examiner stated that it was as likely as not that the 
veteran's skin condition was caused by or aggravated by his 
service, likely due to Agent Orange exposure.   


Since the physician reviewed the veteran's medical records 
from service, and since his reliance on the veteran's history 
of skin problems was consistent with the evidence of record, 
the Board finds that the physician's opinion constitutes 
competent evidence.  See Coburn v. Nicholson, 19 Vet. App. 
427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2006) (reliance on history provided by veteran only 
warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Moreover, there is no medical evidence refuting that the 
veteran's acneiform eruption is due to military service.  It 
is therefore at least as likely as not that the veteran's 
acneiform eruptions are related to service.  The Board notes 
that when, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).  
Accordingly, service connection for veteran's acneiform 
eruption is granted.  


ORDER

Service connection a skin condition, including acne vulgaris 
and chloracne is granted. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


